Fourth Court of Appeals
                                            San Antonio, Texas
                                                   September 10, 2015

                                               No. 04-15-00280-CR



                                                   Driss NASSOURI,
                                                        Appellant

                                                     v.
                                                 The State of
                                            THE STATE OF TEXAS,
                                                  Appellee

                         From the 187th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2013CR2608
                                  Honorable Steve Hilbig, Judge Presiding

                                                       ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to October 5, 2015.

                                                                 PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Nicolas A. LaHood                                 Nancy B. Barohn
                 District Attorney, Bexar County                   Attorney At Law
                 101 W. Nueva, Suite 370                           1202 South Alamo Street
                 San Antonio, TX 78205                             San Antonio, TX 78210